 
Exhibit 10.1

 
AMENDMENT NO. 12 TO RECEIVABLES PURCHASE AGREEMENT


THIS AMENDMENT (this “Amendment”), dated as of May 20, 2008, is entered into by
and among Superior Commerce LLC, a Delaware limited liability company (“SPE”),
SCP Distributors LLC, a Delaware limited liability company, as initial Servicer
(together with SPE, the “Seller Parties” and each, a “Seller Party”), JS Siloed
Trust (the “Trust”), and JPMorgan Chase Bank, N.A. f/k/a Bank One, NA (Main
Office Chicago), individually (together with the Trust, the “Purchasers”) and as
agent for the Purchasers (in such capacity, the “Agent”), and pertains to that
certain RECEIVABLES PURCHASE AGREEMENT dated as of March 27, 2003 by and among
the parties hereto other than the Trust (as has been amended prior to the date
hereof, the “RPA”).  Unless defined elsewhere herein, capitalized terms used in
this Amendment shall have the meanings assigned to such terms in the RPA.
 
PRELIMINARY STATEMENTS
 
SPE has requested that the Agent and the Purchasers amend a certain definition
in the RPA; and
 
The Agent and the Purchasers are willing to amend the requested definition on
the terms hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                      Amendments.
 
1.1.           A new Section 1.5 is hereby added to the RPA which reads as
follows:
 
Section 1.5.  Ordinary Course Representation.  Each of Seller and the Purchasers
(other than the Trust) represents and warrants as to itself that each remittance
of Collections by Seller to the Agent for the benefit of such Purchaser under
this Agreement will have been (i) in payment of a debt incurred by Seller in the
ordinary course of business or financial affairs of Seller and such Purchaser
and (ii) made in the ordinary course of business or financial affairs of Seller
and such Purchaser.
 
1.2.           (a)           Exhibit I to the RPA is hereby amended to insert
the following new defined terms therein in their appropriate alphabetical order:
 
 “Pool Receivable” means any Receivable other than a Receivable owing from a
Specified Obligor.
 
“Specified Obligor” means any of Phoenix Irrigation Services, Inc.,  Heath Lane
d/b/a Elite Irrigation, Exstream Irriscape Systems Inc. and R K Greenery Inc.
 

--------------------------------------------------------------------------------


 
                (b)  Each of the following definitions in Exhibit I to the RPA
is hereby amended to replace each reference therein to “Receivable” or
“Receivables” with references to “Pool Receivable” and “Pool Receivables”,
respectively:
 
“Days Sales Outstanding Ratio”
“Default Ratio”
“Default Trigger Ratio”
“Delinquency Ratio”
“Dilution Horizon Ratio”
“Dilution Ratio”
“Dilution Reserve”
“Loss Horizon Ratio”
“Loss Ratio”
“Loss Reserve”


 
1.3.          Section 2.6 of the RPA is hereby amended and restated in its
entirety to read as follows:
 
Section 2.6.  Maximum Purchaser Interests.  Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
(a) 97%, for each week as to which the Purchaser Interests have exceeded 100%
for the prior two consecutive weeks until such time as the Purchaser Interests
have not exceeded 97% for two consecutive weeks, and (b) 100% at any other time
(the percentages in the preceding clauses (a) and (b) being hereinafter referred
to as the “Applicable Percentage”).  If the aggregate of the Purchaser Interests
of the Purchasers exceeds the Applicable Percentage at any time, Seller shall
pay to the Agent within one (1) Business Day an amount to be applied to reduce
the Aggregate Capital (as allocated by the Agent), such that after giving effect
to such payment the aggregate of the Purchaser Interests equals or is less than
the Applicable Percentage.
 
1.4.           Section 7.1(j)(2) of the RPA is hereby amended and restated in
its entirety to read as follows:
 
(2) each Lock-Box and Collection Account (other than a Cash Collection Account)
to be subject at all times to a Collection Account Agreement that is in full
force and effect.
 
1.5.           Section 7.2(b) of the RPA is hereby amended to add the following
before the period at the end thereof:
 
, and provided further, that nothing herein shall be deemed to require a
Collection Account Agreement to be executed with respect to any Cash Deposit
Account
 
2

--------------------------------------------------------------------------------


 
1.6.           Section 8.2(b)(i) of the RPA is hereby amended and restated in
its entirety to read as follows:
 
(i) a Collection Account Agreement substantially in the form of Exhibit VI with
each bank at which any Collection Account (other than a Cash Deposit Account) is
maintained at any time,
 
1.7.           Section 8.5 of the RPA is hereby amended and restated in its
entirety to read as follows:
 
Section 8.5.  Reports.
 
(a)           The Servicer shall prepare and forward to the Agent (i) on the
15th day of each month and at such times as the Agent shall request, a Monthly
Report and (ii) at such times as the Agent shall request, but no more frequently
than weekly, a listing by Obligor of all Receivables together with an aging of
such Receivables.
 
(b)           In addition to the Monthly Reports and other  reports required
under Section 8.5(a), on Wednesday of each week, or if any such day is not a
Business Day, on the next succeeding Business Day (each, a “Weekly Reporting
Date”), the Servicer shall prepare and forward to the Agent a Weekly Report for
the Weekly Reporting Period then most recently ended.  In the event of a
material problem with or an outage of the Servicer’s computer systems, the
Servicer may request an extension of a Weekly Reporting Date.
 
1.8.           Section 9.1(f) of the RPA is hereby amended and restated in its
entirety to read as follows:
 
(f)           As at the end of any calendar month:
 
(i)           the three month rolling average Delinquency Ratio shall exceed 14%
for the months of October through April or 7% at any other time;
 
(ii)          the three month rolling average Default Trigger Ratio shall exceed
4.0% for the months of October through April or 3.0% at any other time;
 
(iii)         the three month rolling average Dilution Ratio shall exceed 11.5%
for the months of October through April or 9.5% at any other time;
 
(iv)         the three month rolling average Days Sales Outstanding Ratio for
SCP Distributors LLC and Superior Pool Products LLC shall exceed 45 for the
months of October through April or 38 at any other time; or
 
3

--------------------------------------------------------------------------------


 
(v)          the three month rolling average Days Sales Outstanding Ratio for
Horizon Distributors, Inc. shall exceed 85 for the months of October through
April or 75 at any other time.
 
1.9.           Section 9.1(o) of the RPA is hereby amended and restated in its
entirety to read as follows:
 
(o) Any Collection Account Agreement for any applicable Collection Account
(other than a Cash Deposit Account) and any PO Box Agreement (other than PO Box
Agreements to be executed by Superior Pool Products LLC (“Superior Pool”)) for
any applicable Post Office Box shall not have been properly executed and
delivered on or before April 30, 2003; provided that with respect to any
Superior Pool Post Office Boxes such Post Office Box and a corresponding PO Box
Agreement shall not have been properly established and/or executed and
delivered, as applicable, on or before June 30, 2003.
 
1.10.         Section 10.3 of the Existing Agreement is hereby amended to insert
after “on demand” in each place where it appears the following:
 
(and, in the absence of demand, within 30 days after presentation of an invoice
therefor setting forth in reasonable detail the basis for the fees and charges
therein).
 
1.11.         The following definitions in Exhibit I to the RPA are hereby
amended and restated in their entirety to read, respectively, as follows:
 
“Dilution Horizon Ratio” means, at any time, a percentage equal to (a) the sum
of (i) 100% of the Gross Sales generated by the Originators during the month
most recently ended, plus (ii) 50% of the Gross Sales generated by the
Originators during the month preceding the month most recently ended, divided by
(b) the aggregate Outstanding Balance of total Pool Receivables which are not
Delinquent Receivables as of the close of business of the Servicer at such date.
 
“Facility Termination Date” means the earliest of (i) May 19, 2009, (ii)  the
Liquidity Termination Date and (iii) the Amortization Date.
 
“Liquidity Termination Date” means May 19, 2009.
 
“Loss Horizon Ratio” means, as of the last day of a calendar month, a percentage
equal to (a) the sum of (i) 100% of the Gross Sales generated by the Originators
during the three calendar months then ending on such date, plus (ii) 50% of the
Gross Sales generated by the Originators during the fourth calendar month prior
to such date, divided by (b) the aggregate Outstanding Balance of total Pool
Receivables which are not Delinquent Receivables as of the close of business of
the Servicer on such date.
 
4

--------------------------------------------------------------------------------


 
“Loss Percentage” means, at any time, the greater of (i) two (2) times the
product of (a) the Loss Ratio times (b) the Loss Horizon Ratio or (ii) 10%.
 
“Purchase Limit” means $135,000,000 through August 31, 2008 and thereafter,
$95,000,000.
 
1.12.         Exhibit I to the RPA is hereby amended to insert the following new
defined terms therein in their appropriate alphabetical order:
 
“Cash Deposit Accounts” means those bank accounts listed in the second table on
Exhibit IV hereto.
 
“Gross Sales” means, for any period, the aggregate Original Balance of all Pool
Receivables generated by the Originators in such period.
 
“Weekly Report” means a report, in substantially the form of Exhibit X-1 hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5(b).
 
“Weekly Reporting Period” means each weekly period commencing on a Monday and
ending on a Sunday.
 
1.13.         Each reference in the RPA to “gross sales” or “aggregate gross
sales” is hereby replaced with “Gross Sales.”
 
1.14.         Each reference in the RPA to “Monthly Report” is hereby replaced
with a reference to any “Monthly Report and/or Weekly Report, as applicable”.
 
1.15.         A new Exhibit X-1 in the form of Annex A hereto is hereby added to
the RPA.
 
1.16.         Exhibit IV to the RPA is hereby amended and restated in its
entirety to read as set forth in Annex B hereto.
 
1.17.         The table in Schedule A to the RPA is hereby amended and restated
in its entirety to read as follows:
 
Financial Institution
Commitment1
   
JPMorgan Chase Bank, N.A.
$137,700,000 through August 31, 2008; and
     
$96,900,000 thereafter

 

--------------------------------------------------------------------------------

1  102% of Purchase Limit
 
 
5

--------------------------------------------------------------------------------


 
1.18.         Numbered clause 9 in Part I of Schedule B is hereby amended to
insert before the period at the end thereof “(other than any Cash Collection
Account)”.
 
Section 2.                      Representations and Warranties.  In order to
induce the Agent and the Purchasers to enter into this Amendment, each of the
Seller Parties hereby represents and warrants to the Agent and the Purchasers
that (a) after giving affect to this Amendment each of such Person’s
representations and warranties contained in Article V of the RPA is true and
correct as of the date hereof, (b) the execution and delivery by such Person of
this Amendment, and the performance of its obligations hereunder, are within its
corporate or limited liability company, as applicable, powers and authority and
have been duly authorized by all necessary corporate or limited liability
company, as applicable, action on its part, and (c) this Amendment has been duly
executed and delivered by such Person and constitutes the legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
Section 3.                      Conditions Precedent. This Amendment shall
become effective as of the date first above written upon (a) receipt by the
Agent of counterparts of this Amendment duly executed by each of the parties
hereto, (b) receipt by the Agent of counterparts of a third amendment and
restatement of the Fee Letter, duly executed by the parties thereto, and payment
of the Renewal Fee (as defined therein), and (c) receipt by the Agent of
counterparts of an amendment to the Receivables Sale Agreement, duly executed by
the parties thereto, incorporating a representation similar to the one added as
Section 1.5 of the RPA.
 
Section 4.                      Miscellaneous.
 
4.1.           Except as expressly modified hereby, the RPA remains unaltered
and in full force and effect.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).
 
4.2.           This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
 
<signature pages follow>
 



 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
SUPERIOR COMMERCE LLC






By:           /s/  Steven
Cassanova                                                      
Name:             Steven Cassanova  
Title:               Treasurer 




SCP DISTRIBUTORS LLC






By:           /s/  Mark W.
Joslin                                                           
Name:             Mark W. Joslin
Title:               Vice President and Treasurer








JS SILOED TRUST


By:  JPMorgan Chase Bank, N.A., as Administrative Trustee






By:           /s/  Trisha Lesch
Its:                  Vice President
 




JPMORGAN CHASE BANK, N.A.,
    as a Financial Institution and as Agent






By:           /s/  Trisha
Lesch                                                     
Its:                  Vice
President                                             

 






 
 
7

--------------------------------------------------------------------------------

 
